Exhibit 23.1 CONSENT OF INDEPENDENT AUDITOR We hereby consent to the incorporation by reference into the Registration Statements on Form S-8 (Registration No. 333-146703) of TopSpin Medical, Inc. of our report, dated January 5, 2012, with respectto the financial statements of Metamorefix Ltd. as of December 31, 2010 included in this Current Report on Form8-K of Topspin Medical, Inc. /s/ Kost, Forer, Gabbay & Kasierer Kost, Forer, Gabbay & Kasierer, a Member of Ernst & Young Global Tel Aviv, Israel February 23, 2012
